Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 5/25/2022.
Claims 1-3, 5-10, 12-17, 19 and 20 are allowed in this Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim:
Please amend claims 5, 12, and 19 as follows:
Claim 5. (Currently Amended) The method of Claim [[4]] 1, wherein the expected response time comprises a first expected response time for a first channel of the one or more channels and a second expected response time for a second channel of the one or more channels, wherein the first expected response time is not the same as the second expected response time.
Claim 12. (Currently Amended) The system of Claim [[11]] 8, wherein the expected response time comprises a first expected response time for a first channel of the one or more channels and a second expected response time for a second channel of the one or more channels, wherein the first expected response time is not the same as the second expected response time.
Claim 19. (Currently Amended) The non-transitory computer-readable medium of Claim [[18]] 15, wherein the expected response time comprises a first expected response time for a first channel of the one or more channels and a second expected response time for a second channel of the one or more channels, wherein the first expected response time is not the same as the second expected response time.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to teach the combination of features “…receiving, by a computer comprising a processor and a memory, a reopen penalty associated with a topic; receiving, by the computer, a closed ticket associated with the topic and a communication between an end user and an entity; monitoring, by the computer, one or more channels for one or more communications associated with the topic between the end user and the entity; in response to detecting at least one communication associated with the topic between the end user and the entity, generating, by the computer, an open ticket associated with the topic and the at least one communication between the end user and the entity; calculating, by the computer, a score for the end user using a scoring equation comprising the reopen penalty; associating, by the computer, the score for the end user with the open ticket; and adjusting the score for the end user by reversing the reopen penalty in response to a predetermined time period elapsing. …” as shown in the amended independent claim 1, and substantially similar in the independent claims 8 and 15.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1, 8 and 15 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-3, 5-10, 12-17, 19 and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168